Title: To James Madison from William Jarvis, 16 February 1804 (Abstract)
From: Jarvis, William
To: Madison, James


16 February 1804, Lisbon. “By the Schooner three Brothers Captain Lawrence Via New York I had the pleasure to address you under date of the 20th [not found] & 30th Decr. inclosing in the former a letter from Messrs: Pinckney Montgomery & Street & Captain Joseph Ornes Protest, & another letter from Mr Pinckney, my Note of the 22d Decr to the Visconde Balsemão & his answer, in the latter. Untill the present opportunity no Vessel having since sailed for the United States has prevented my having the honor to inform you, that contrary to my expectation, the Vessel I mentioned in mine of 20th Decr. which was discharging by Bica & which was about half out when the rest were admitted to Prattic, was with another detained by the Providor Mor to compleat their unlading in this manner. Supposing that would be done in a few days & this method of discharge stop here, I took no notice of it till the 11th. Jany. when finding that those 2 Vessels had made but small progress in unloading & the several recent arrivals with Corn were to be subjected to the same imposition, I wrote the Original of the inclosed addressed to the Visconde Balsemão & on the 15th all the Vessels were ordered to be admitted to Prattic & no more to be unloaded by Bica, & that Vessels hereafter arriving from the U. S. with clear bills of Health should only be subject to a 5 days quarantine of precaution; & none have since been kept longer. In a few days I shall make an application to hav⟨e⟩ it taken off altogether. The Visconde Balsemão was taken extremely ill the early part of last month & for a number of days his life was despaired of. He has not yet so far recovered as to be able to attend to his Official duties. The 20th las⟨t⟩ month the Boats of the British Sloop of War Sophie Capt⟨ ⟩ Rosenhagen having boarded all the American Vessels in port, and taken a seaman from the Schooner Experiment of N. York and another out of the Ship Minerva of Salem, who were without protections, & the next day the Captain refusing to give them up to the Command⟨ers⟩ of those Vessels, I wrote to the English Consul General for th⟨em⟩ who in answer acknowledged the unjustifiableness of such conduct, & wrote Captain Rosenhagen to send the Sailo⟨rs⟩ to the Office or return them on board their respective Vessels: the latter of which he did. I hope this will supe⟨r⟩cede the necessity of making any more complaints of this kind. Latterly almost every British Vessel of War impress⟨es⟩ men on shore again, without any Notice being taken of it. Among those taken, were several Americans bu⟨t⟩ they have been invariably released the next morni⟨ng⟩ without any application. The English Consul has refus⟨e⟩d to Attest to any of the Neutral Consuls Certificates to papers for Vessels bound, or is suspected to be going, to an enemies Port. The first refusal was to the Swedish Consu⟨l⟩ Genl: for a Vessel bound to Fiume an Imperial Town o⟨n⟩ the gulph of Venice, beside several others; he also refused to Attest to mine for the little Cornelia of New York bound to Dieppe, but did it for two American Vessels bound to India. This step will for a time probably cause much embarassment to Neutrals from this Port & must prove peculiarly hurtful to the Danes & Swedes who do three fourths part of the freighting business of Portugal. Measures of this kind afford but a poor compensation to the Swedes for their sacrifising the principles of the Armed Neutrality in their late Treaty with G. Britain. If it does not extend to other ports We shall not experience much inconvenience, as We enjoy little or none of the freighting business from here. The affray that took place between the Crews of the British Frigate Lapwing & the Portugee East India Man, terminated in the imprisonment of the rest of the Crew of the latter. Whether this was not heaping one injury on the back of another, to hide the want of power of this Govt: to obtain satisfaction for the insult and wrong, or was to punish them for being the aggressors, seems to be a doubtful point. It is said the 2 Vessels getting on board was altogether the fault of the Frigate & that her Crew first began to cut away the portuguese rigging. No examination however ever took place on board the Lapwing nor were any of her Crew confined. Exchange on France has lately risen from 440 to 475 a 480 reis ⅌ ecu of 3 livres. As much Brazil produce is exporting to that Country & no importations from thence, it must be attributed to some other cause than Trade. Perhaps it is in advance of Monies to be given by the late Treaty with France; but the French Merchants for whose account they are ostensibly bought affect great secrecy. Since my last We have been as quiet here upon political subjects as if no War existed, & the English seem to be fully persuaded that the invasion will not be attempted. I sincerely regretted the loss of our Frigate, but it not being occasion⟨e⟩d by any misconduct lessened my chagrin considerably. Our Louisianna Treaties have been translated into the Portugues⟨e⟩ Language & published. That Country is generally esteemed here an invaluable acquisition. I am extremely solicitous to hear of its being in our possession. The Presidents speech must have afforded a most gratifying vi⟨ew⟩ of our Affairs to ever[y] lover of his Country. What a diff⟨er⟩ence in matter and language between a statesman wh⟨o⟩ has the good of his Country at heart, & whose ambition it is to have his name handed down to posterity as having employed the force of his mind to inculcate jus⟨t⟩ principles of Government & to give his Countrymen a thoroug⟨h⟩ Knowledge of Public Affairs, that they may pursue & support such measures only as will insure their happiness & prosperity, the sophistical & misterious doctrines & mystic style calculated t⟨o⟩ bewilder the mind, of those whose Sole object is their own personal advantage, or the aggrandizement of a family or bo⟨dy⟩ of Men. In the course of a few days the semi-annual List wi⟨ll⟩ be forwarded. In this envelop & another which will accompany ⟨it⟩ will be inclosed three Letters from Mr Pinckney & five forward⟨ed⟩ to me by the Consuls in the Streights, a copy of my Letter to the Minister & the circular to the foreign Consuls regarding th⟨e⟩ Blockade of Tripoli & of Commodore Preble’s letter.”
 

   
   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 2). RC 4 pp.; docketed by Wagner as received 30 Apr. For surviving enclosures, see nn. 4 and 7.



   
   For the probable cause of Orne’s protest, see Frederick Jacob Wichelhausen to JM, 16 Aug. and 10 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:315–16, 506).



   
   Bica: a spout (Port.).



   
   Provedor mor: chief purveyor (Port.).



   
   The enclosure is a copy of Jarvis to Balsemão, 11 Jan. 1804 (5 pp.; docketed by Wagner), complaining that although the quarantine on U.S. ships had been shortened, it had not been lifted. Jarvis argued that the requirement by the board of health that all U.S. ships carrying grain be unloaded by spout was unnecessary, since grain did not carry contagion, as was evidenced by the fact that ships carrying wheat from the Barbary regencies were allowed to unload while the plague raged in those countries. He added that the official inspection required would find any contamination before the grain reached the market. He asked that the quarantine be lifted, enclosed U.S. bills of health and paragraphs from British newspapers to prove the yellow fever was over, and added that the epidemic in Malaga was also over. He requested the release of all six U.S. ships then in quarantine and the discontinuance of the quarantine on all U.S. vessels with clean bills of health.



   
   For the Anglo-Swedish treaty of 1803, see George W. Erving to JM, 29 Jan. 1804, n. 6.



   
   The Franco-Portuguese treaty of 19 Dec. 1803 provided for payment by Portugal to France of a subsidy of sixteen million francs, for the free import of French goods into Portugal, for French maintenance of Portuguese neutrality during the current war with Great Britain, and for Napoleon’s mediation of a peace between Portugal and Algiers (de Clercq, Recueil des traités de la France, 2:84).



   
   Jarvis enclosed copies of Preble to Jarvis, 12 Nov. 1803 (1 p.), announcing the blockade of Tripoli and asking Jarvis to inform the Portuguese government and all ministers and consuls in Lisbon and Portugal of its imposition; Jarvis to Balsemão, 2 Jan. 1804 (2 pp.; docketed by Wagner), giving notice of the blockade; and Jarvis to the foreign consuls at Lisbon, 2 Jan. 1804 (1 p.; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:308), announcing the blockade.


